         Case 1:21-cr-00028-APM Document 17 Filed 02/11/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                   :
                                           :       Case No.: 21-CR-00028-APM
               v.                          :
                                           :
THOMAS EDWARD CALDWELL,                    :
DONOVAN RAY CROWL,                         :
and JESSICA MARIE WATKINS,                 :
                                           :
                          Defendants.      :


                                    NOTICE OF APPEARANCE

       The United States of America, through undersigned counsel, hereby informs the Court

that Trial Attorney Alexandra Hughes is entering her appearance in the above-captioned matter

as counsel for the United States.



                                                   Respectfully submitted,

DATED: February 10, 2021                           MICHAEL R. SHERWIN
                                                   ACTING UNITED STATES ATTORNEY
                                                   NEW YORK BAR NO. 4444188


                                           By:     /s/ Kathryn L. Rakoczy
                                                   Kathryn L. Rakoczy
                                                   D.C. Bar No. 994-559
                                                   Ahmed M. Baset
                                                   Troy A. Edwards, Jr.
                                                   Jeffrey S. Nestler
                                                   Assistant United States Attorneys
                                                   555 4th Street, N.W., Room 5239
                                                   Washington, D.C. 20530
                                                   Rakoczy Phone: (202) 252-6928
                                                   Kathryn.Rakoczy@usdoj.gov
Case 1:21-cr-00028-APM Document 17 Filed 02/11/21 Page 2 of 2




                                 /s/ Alexandra Hughes
                                 Alexandra Hughes
                                 D.C. Bar No. 1531596
                                 Trial Attorney
                                 National Security Division
                                 United States Department of Justice
                                 950 Pennsylvania Avenue, NW
                                 Washington, D.C. 20004
                                 202-514-9866
                                 alexandra.hughes@usdoj.gov




                             2
